DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims, 19 and 31-36, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record US 2018/0270869 A1 to Tsai (hereinafter “Tsai”) discloses a method and apparatus for a backoff mechanism applied for a random access procedure for a user equipment (UE) (e.g. mobile phone) in a wireless communication system are disclosed herein. The UE applies different backoff times for random access procedures based on different factors applicable to the UE. The UE may adjust the backoff time by an offset or a weighted value, and may derive an adjusted backoff time based on different backoff parameter values. Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, wherein the PRACH resource configuration supports orthogonal cover codes (OCCs) based at least in part on the set of PRACH resources and an OCC applicability criteria associated with supporting the OCCs for the set of PRACH resources, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using the OCCs based at least in part on the PRACH resource configuration supporting the OCCs; and transmitting a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources. 
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a first subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs) and a second subset of PRACH resources not configured for supporting the OCCs; and transmitting a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the first subset of PRACH resources or the second subset of PRACH resources.
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs), wherein: the PRACH resource configuration comprises an OCC PRACH resource configuration; the subset of PRACH resources are contiguous or separated in a time domain by less than a repetition separation time threshold; and the subset of PRACH resources spans a length of time greater than or equal to an OCC length for a random access preamble message; and transmitting the random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs); receiving a downlink control information (DCI) transmission comprising an OCC index, a random access preamble, or both; and transmitting a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources, wherein determining whether to perform the system access on the cell using the subset of PRACH resources is based at least in part on the DCI transmission.
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs); determining an OCC length for the system access based at least in part on the PRACH resource configuration; and transmitting a random access preamble message for the system access based at least in part on the determined OCC length and based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs); and performing frequency hopping for transmitting a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources, wherein the frequency hopping is based at least in part on an OCC length for the system access.
Tsai does not explicitly disclose a method for wireless communication, comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs); selecting, for a random access preamble message, a random preamble, a random OCC cover, or both; and transmitting the random access preamble message for the system access based at least in part on the selecting and based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Tsai does not explicitly disclose an apparatus for wireless communication, comprising: means for receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, wherein the PRACH resource configuration supports orthogonal cover codes (OCCs) based at least in part on the set of PRACH resources and an OCC applicability criteria associated with supporting the OCCs for the set of PRACH resources, the set of PRACH resources comprising a subset of PRACH resources for performing system access using the OCCs based at least in part on the PRACH resource configuration supporting the OCCs; and means for transmitting a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Tsai does not explicitly disclose an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, wherein the PRACH resource configuration supports orthogonal cover codes (OCCs) based at least in part on the set of PRACH resources and an OCC applicability criteria associated with supporting the OCCs for the set of PRACH resources, the set of PRACH resources comprising a subset of PRACH resources for performing system access using the OCCs based at least in part on the PRACH resource configuration supporting the OCCs; and transmit a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Tsai does not explicitly disclose an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a first subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs) and a second subset of PRACH resources not configured for supporting the OCCs; and transmit a random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the first subset of PRACH resources or the second subset of PRACH resources.
Tsai does not explicitly disclose an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell, the set of PRACH resources comprising a subset of PRACH resources configured for performing system access using orthogonal cover codes (OCCs), wherein: the PRACH resource configuration comprises an OCC PRACH resource configuration; the subset of PRACH resources are contiguous or separated in a time domain by less than a repetition separation time threshold; and the subset of PRACH resources spans a length of time greater than or equal to an OCC length for a random access preamble message; and transmit the random access preamble message for the system access based at least in part on determining whether to perform the system access on the cell using the subset of PRACH resources.
Accordingly claims 1, 3-9, 11-20, and 22-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-9, 11-20, and 22-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476